DETAILED ACTION
The following Office action concerns Patent Application Number 16/460,237.  Claims 1-10 and 12-20 are pending in the application.  Claims 19 and 20 have been withdrawn from consideration as being drawn to a non-elected invention or species.
The applicant’s amendment filed June 10, 2022 has been entered.
The previous rejection of claim 16 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-10 and 12-18 under 35 USC 102 and 103 are withdrawn in light of the applicant’s amendment.
Species Election/Restrictions
A restriction requirement was sent to the Applicant on June 28, 2022.  The Applicant was required to elect among several species of carbonaceous material.  The Applicant responded to the restriction requirement on August 12, 2022 and elected a  species of multi-walled nanotubes, without traverse.  Accordingly, claim 20 is withdrawn from consideration as being drawn to a non-elected species.
Election by Original Presentation
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention as originally claimed because claim 19 is directed to a mixture of metal particles having different sizes, whereas the original claims were directed to a polymer composite comprising a metal having one particle size.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 13-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baik et al (KR 10-2012-0139228, included in the applicant’s IDS) in view of Xiang et al (US 2019/0292418). 
Baik et al teaches a conductive adhesive comprising a curable polymer and a conductive filler (p. 8, 11).  The adhesive composition is cured (hardened) to form a polymer matrix (p. 11).  The polymer includes silicone resin (p. 9).  The conductive filler is a combination of metal particles and carbon nanotubes (p. 8).  The metal includes silver (p. 8).  The carbon nanotubes are multi-walled (p. 8).  The conductive adhesive is applied to a flexible substrate to form an electrode in a flexible electronic device including a flexible solar cell (p. 7, 11).  The electrode provides electrical conductivity.
The amount of carbon nanotube is 0.0001 to 20 parts by weight, the amount of metal powder is 0.1 to 50 parts by weight, and the amount of polymer matrix (polymer adhesive) is 0.1 to 50 parts by weight (p. 10).  The above amounts include, for example, 100 parts conductive filler per 100 parts polymer adhesive, and 2 parts carbon nanotubes per 100 parts metal powder.  
Baik et al does not teach that the composition includes a curing agent.  
However, Xiang et al teaches conductive adhesive compositions comprising metal particles, curable elastomers (polymers) and curing agents (par. 4, 8, 23).  The amount of curing agent is 0.1-20 weight % relative to the binder composition (the curable polymer and the curing agent) (par. 5).  20 weight % of curing agent equates to 25 parts curing agent per 100 parts polymer.  The composition is used to form electrodes in solar cells (par. 13).  
Baik et al teaches that the adhesive composition is cured after being applied to a substrate (p. 11).  Xiang et al teaches a curing agent for curing an adhesive composition (par. 4-5).  A person of ordinary skill in the art would have been motivated to combine the curing agent of Xiang et al with the adhesive composition of Baik et al in order to further promote curing of the conductive adhesive.
Regarding claims 3 and 4, the tensile strength and shrinkage of the polymer after curing depends upon the method of curing the polymer.  The curable polymer of Baik et al in view of Xiang et al is capable of being cured to have the claimed properties because it is the same type of polymer as the claimed polymer. 
Regarding claims 14 and 15, the term “for adhesion to a flexible substrate” in claim 1 is a statement of the intended use of the claimed conductive polymer composite.  The flexible substrate is not a component of the claimed conductive polymer composite.  Therefore, the substrate materials recited in claims 14 and 15 relate to the intended use of the claimed composition.  The conductive adhesive of Baik et al in view of Xiang et al is capable of being deposited on the substrates recited in claims 14 and 15, since it contains all the components and amounts of the claimed composition.
Regarding claim 10, Baik et al does not teach the size of the metal particles.
However, Xiang et al teaches conductive metal particles having a size of 0.1-50 µm (par. 55).  
Baik et al teaches conductive metal particles but is silent regarding their size.  A person of ordinary skill in the art would have been motivated by design need to combine the particle size of Xiang et al with the metal particles of Baik et al in order to obtain particles having a size known to be used in conductive adhesives.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Baik et al in view of Xiang et al and Kint et al (US 2009/0014691). 
Baik et al in view of Xiang et al teaches a conductive adhesive comprising multi-walled carbon nanotubes as described above.  Baik et al in view of Xiang et al does not teach the length and diameter of the carbon nanotubes.
However, Kint et al teaches a conductive ink composition comprising multi-walled carbon nanotubes (par. 3, 4, 29).  The multi-walled carbon nanotubes have a diameter of 5-50 nm and a length of 0.5-200 µm (par. 29).
Baik et al teaches multi-walled carbon nanotubes but is silent regarding their length and diameter.  A person of ordinary skill in the art would have been motivated by design need to combine the carbon nanotube size of Kint et al with the carbon nanotubes of Baik in view of Xiang in order to obtain multi-walled carbon nanotubes having a length and diameter known to be used in a conductive ink.
Claims 1-9 and 13-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baik et al in view of Jeon et al (US 2020/0337640).  The product information sheet and product specification sheet for Sylgard 184 are also cited as information references.
Baik et al teaches conductive adhesive composition as described above.  Baik et al does not teach that the composition includes a curing agent.  Baik et al does not teach the viscosity of the silicone adhesive.
However, Jeon et al teaches a conductive adhesive composition comprising a liquid elastomer, curing agent and conductive filler (par. 3, 7, 77).  The liquid elastomer includes a silicone resin, Sylgard 184 (par. 77).  Sylgard 184 includes a curable silicone polymer and a curing agent (Product Information sheet).  Sylgard 184 has a viscosity of 4000-6500 cSt, which equates to 4000-6500 mPa∙s (Product Specification sheet).  The amount of curing agent is 1 part per 10 parts polymer, which equates to 10 parts curing agent per 100 parts polymer (Product Information sheet).  After curing, Sylgard 184 has a tensile strength of 5.2 MPa (Product Information sheet).  
The conductive adhesive composition is used to form an electrode on a flexible substrate (par. 3, 27, 132-133).  The composition provides excellent flexibility, durability and adhesiveness (par. 3).
Regarding claim 4, the volume shrinkage of the polymer after curing depends upon the method of curing the polymer.  The curable polymer of Baik et al in view of Jeon et al is capable of being cured to have the claimed volume shrinkage because it is the same type of polymer as the claimed polymer. 
Regarding claims 14 and 15, the term “for adhesion to a flexible substrate” in claim 1 is a statement of the intended use of the claimed conductive polymer composite.  The flexible substrate is not a component of the claimed conductive polymer composite.  Therefore, the substrate materials recited in claims 14 and 15 relate to the intended use of the claimed composition.  The conductive adhesive of Baik et al in view of Jeon et al is capable of being deposited on the substrates recited in claims 14 and 15, since it contains all the components and amounts of the claimed composition.
Baik et al teaches a conductive adhesive composition comprising silicone resin for adhesion to a flexible substrate.  Jeon et al teaches a conductive adhesive composition comprising a specific silicone resin, Sylgard 184, which provides excellent flexibility, durability and adhesiveness (par. 3).  A person of ordinary skill in the art would have been motivated to combine the specific silicone resin and tensile strength thereof of Jeon et al with the composition of Baik et al in order to obtain a conductive adhesive which provides excellent flexibility, durability and adhesiveness.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Baik et al in view of Jeon et al and Xiang et al (US 2019/0292418).
Baik et al in view of Jeon et al teaches a conductive adhesive composition as described above.  Baik et al in view of Jeon et al does not teach the size of the metal particles.
However, Xiang et al teaches a conductive adhesive composition comprising conductive metal particles having a size of 0.1-50 µm (par. 55).  
Baik et al teaches conductive metal particles but is silent regarding their size.  A person of ordinary skill in the art would have been motivated by design need to combine the conductive particle size of Xiang et al with the conductive metal particles of Baik et al in order to obtain particles having a size known to be used in conductive adhesives.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Baik et al in view of Jeon et al and Kint et al (US 2009/0014691). 
Baik et al in view of Jeon et al teaches a conductive adhesive comprising multi-walled carbon nanotubes as described above.  Baik et al in view of Jeon et al does not teach the length and diameter of the carbon nanotubes.
However, Kint et al teaches a conductive ink composition comprising multi-walled carbon nanotubes (par. 3, 4, 29).  The multi-walled carbon nanotubes have a diameter of 5-50 nm and a length of 0.5-200 µm (par. 29).
Baik et al teaches multi-walled carbon nanotubes but is silent regarding their length and diameter.  A person of ordinary skill in the art would have been motivated by design need to combine the carbon nanotube size of Kint et al with the carbon nanotubes of Baik in view of Jeon in order to obtain multi-walled carbon nanotubes having a length and diameter known to be used in a conductive ink.
Response to Arguments
The previous grounds of rejection over Jeon et al have been withdrawn in light of the applicant’s amendment.
Regarding the grounds of rejection over Baik et al, the applicant argues that the claim term “a conductive filler consisting essentially of a metal and a carbonaceous material” excludes the conductive filler of Baik et al.  However, the conductive material of Baik et al includes only metal particles and carbonaceous material, as discussed on pages 8-9 of the reference.  Therefore, the term “consisting essentially of” is satisfied.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 24, 2022